2015 IL 118230



                                         IN THE
                                SUPREME COURT
                                             OF
                          THE STATE OF ILLINOIS



                                    (Docket No. 118230)

     JOSHUA A. McCORMICK, Appellee, v. ALEXUS N. ROBERTSON, Appellant.


                                Opinion filed March 19, 2015.



        JUSTICE KARMEIER delivered the judgment of the court, with opinion.

        Chief Justice Garman and Justices Freeman, Thomas, Kilbride, Burke, and
     Theis concurred in the judgment and opinion.



                                          OPINION

¶1       At issue on this appeal is whether the circuit court of Champaign County erred
     when it vacated as void a prior “judgment of parentage, custody [and] related
     matters” and dismissed the father’s complaint with prejudice on the grounds that at
     the time the cause of action was brought, the court lacked subject matter
     jurisdiction to hear and decide it because the provisions of the Uniform
     Child-Custody Jurisdiction and Enforcement Act (UCCJEA) (750 ILCS 36/101
     et seq. (West 2010)) had not been satisfied. On review, the appellate court vacated
     the circuit court’s judgment, holding that compliance with the statute was not a
     prerequisite to the court’s jurisdiction, that the circuit court had possessed subject
     matter jurisdiction, and that the circuit court therefore erred when it subsequently
     vacated its earlier ruling as void and dismissed the father’s complaint. 2014 IL App
     (4th) 140208. We granted leave to appeal. Ill. S. Ct. R. 315(a) (eff. July 1, 2013).
     For the reasons that follow, we now affirm the judgment of the appellate court.



¶2                                     BACKGROUND

¶3      Joshua A. McCormick and Alexus N. Robertson met in Missouri in 2008.
     McCormick was and remains a resident of Illinois. Robertson was a resident of
     Missouri. A brief relationship between the two resulted in a child, L.M., who was
     born in Missouri on April 23, 2009.

¶4       In early 2010, McCormick filed a complaint in the circuit court of Champaign
     County pursuant to the Illinois Parentage Act of 1984 (750 ILCS 45/1 et seq. (West
     2010)) to obtain an order establishing the existence of a father-child relationship
     with L.M. and to obtain joint custody of the child. McCormick chose Champaign
     County as the venue because section 9(b) of the Parentage Act (750 ILCS 45/9(b)
     (West 2010)) allows parentage actions to be brought “in the county in which any
     party resides or is found,” and Champaign County is where McCormick lived.

¶5       Robertson was furnished with a copy of the complaint on January 15, 2010.
     Shortly thereafter, she filed a written entry of appearance. That document, prepared
     by McCormick’s attorney and signed by Robertson, stated that Robertson was
     waiving “all manner of Summons and process” and submitting to the court’s
     jurisdiction.

¶6       A hearing on McCormick’s complaint was held January 19, 2010. Both
     McCormick and Robertson attended, with Robertson proceeding pro se. During the
     hearing, the parties represented to the court that they had entered into a written joint
     parenting agreement. Under the terms of the agreement, McCormick and Robertson
     were to have joint custody of L.M., with Robertson serving as the primary
     residential custodian. The agreement also contained a visitation schedule to be
     implemented upon McCormick’s return from active duty military service. The
     issue of child support was reserved.

¶7       The parties presented the joint agreement to the court for consideration. On
     February 8, 2010, the court entered its “judgment of parentage, custody [and]
     related matters.” That ruling found that the court had jurisdiction over the parties
     and the subject matter, that McCormick had been domiciled in the state of Illinois
     for at least 90 days preceding the date of the judgment, that L.M. had been born in
                                             -2-
       Missouri the previous year and that McCormick had voluntarily acknowledged that
       he was the child’s father. The judgment also approved and incorporated by
       reference the parties’ joint parenting agreement. One of the terms of that agreement
       was that the parties had submitted themselves to “the jurisdiction of the State of
       Illinois” and that their agreement would be “construed in accordance with the laws
       of the State of Illinois” unless they otherwise agreed.

¶8         Following entry of the judgment, McCormick began a tour of duty with the
       United States Marines Corps. He served in Okinawa, Japan, and Afghanistan,
       eventually separating from active military duty on June 21, 2012. Upon leaving the
       service, he was able to visit L.M. frequently. The visitations took place in Missouri,
       where Robertson continued to reside.

¶9         Things changed in November 2012. That month, Robertson moved to Las
       Vegas, Nevada, with her parents and took L.M. with her. McCormick believed that
       Robertson’s actions violated the court’s judgment and the terms of the joint
       parenting agreement incorporated therein and complained that Robertson had
       effectively precluded him from visiting the child. Accordingly, in November 2013,
       he returned to the circuit court of Champaign County to obtain relief. Specifically,
       he filed a “motion to establish visitation” and asked the court to order Robertson to
       show cause why she should not be held in contempt of court for violating the terms
       of the court’s February 8, 2010, judgment.

¶ 10       A hearing was held by the court on December 3, 2013. During the course of that
       hearing, the court indicated that it would not “intervene in a joint custody
       situation,” nor would it enter an order to show cause. It advised counsel, however,
       that it would be willing to entertain a motion to modify the custodial arrangements
       and to schedule a prompt hearing on any such motion.

¶ 11       The following day, December 4, 2013, McCormick filed a motion to terminate
       the joint parenting agreement, to terminate joint custody, and to award custody of
       L.M. to him. The matter was set for hearing on December 17. Before the hearing
       took place, however, Robertson initiated a separate legal action in the state of
       Nevada. In that proceeding, filed December 11, 2013, Robertson asserted that the
       February 8, 2010, judgment entered by the circuit court of Champaign County was
       “void due to lack of UCCJEA [Uniform Child-Custody Jurisdiction and
       Enforcement Act (750 ILCS 36/101 et seq. (West 2010))] subject matter
       jurisdiction” and requested that the Nevada courts revisit the issues of paternity,

                                               -3-
       custody and support. By way of relief, Robertson’s complaint prayed for an order
       confirming that McCormick was the child’s father; awarding Robertson and
       McCormick joint custody, but with primary physical custody going to Robertson;
       requiring McCormick to pay a specified portion of his gross income as child
       support; and specifying that McCormick and Robertson were to split the cost of the
       child’s medical and dental insurance.

¶ 12       In tandem with her new legal action in Nevada, Robertson filed a motion in the
       circuit court of Champaign County asking that the court vacate its February 8,
       2010, judgment and dismiss the Illinois proceedings for the same reason she asked
       the Nevada court to declare the Illinois judgment void, namely, that under the
       Uniform Child-Custody Jurisdiction and Enforcement Act (750 ILCS 36/101
       et seq. (West 2010)), the Illinois court lacked and continued to lack subject matter
       jurisdiction over the controversy. In the alternative, Robertson asserted that the
       child’s home state was now Nevada, that Nevada was now a more appropriate
       forum for the dispute and that under the UCCJEA, the Illinois proceeding should be
       stayed until the Nevada and Illinois courts communicated with one another
       regarding which state should hear the case from this point forward.

¶ 13       A hearing was convened by the Illinois court on December 17, 2013. At that
       hearing, the court set a schedule for the parties to submit briefs regarding
       applicability of the UCCJEA and the court’s subject matter jurisdiction. It also set
       the matter for further hearing on March 3, 2014.

¶ 14       Prior to the March hearing date, and before any ruling on the UCCJEA question
       had been made, the judges presiding over the Illinois and Nevada cases participated
       in a telephone conference call pursuant to the statute. The parties and their lawyers
       were present. At the conclusion of the conference, which took place on February 6,
       2014, the Nevada judge entered an order in the Nevada proceeding holding, among
       other things, that strict compliance with the provisions of the UCCJEA is necessary
       in order to confer subject matter jurisdiction on a court in child custody matters;
       those requirements were not satisfied with respect to Illinois; and the February 8,
       2010, order entered by the circuit court in Illinois was therefore void. The court
       further held that Nevada was now the child’s home state within the meaning of the
       UCCJEA; that “Nevada shall handle all aspects of child custody”; that the
       “parenting contract” between the parties was void; and that McCormick was
       required to file an answer and counterclaim in the Nevada proceeding within 20
       days and submit a financial disclosure form. The Nevada court also referred
                                               -4-
       McCormick and Robertson to family mediation and made provisions for
       McCormick to visit the child in Las Vegas.

¶ 15       The following month, the Illinois judge presiding over the original action in
       Champaign County entered a written order finding that McCormick’s paternity was
       undisputed and agreeing with the Nevada court that the provisions of the UCCJEA
       had not been satisfied with respect to Illinois, that Nevada should be considered to
       be the child’s home state and that “Illinois neither had jurisdiction for custody and
       visitation purposes nor does it currently have such jurisdiction, as to the home state
       of the minor.” The order went on to declare: (1) that “the State of Illinois did not
       have jurisdiction over the minor child, [L.M.], pursuant to the UCCJEA at the time
       the [j]udgment was entered on February 8th, 2010”; (2) that “[b]ecause no
       jurisdiction existed over the child pursuant to the UCCJEA, the Joint Parenting
       Order entered on February 8[th], 2010 is void”; (3) “[t]hat the original Petition filed
       by [McCormick] on January 15[th], 2010[,] is dismissed with prejudice”;
       (4) “[t]hat the State of Nevada has exclusive and continuing jurisdiction over the
       minor child pursuant to the UCCJEA of both jurisdictions”; and (5) that “all further
       proceedings concerning these parties and subject matter will take place in [the case
       pending in] Nevada.”

¶ 16        McCormick appealed, arguing that the Illinois court was wrong to vacate its
       February 8, 2010, order as void for lack of subject matter jurisdiction based on the
       provisions of the UCCJEA. The appellate court agreed with McCormick, holding
       that with the exception of the power to review administrative matters, which is
       conferred by statute, the subject matter jurisdiction of the Illinois courts is
       determined exclusively by the Illinois Constitution. It is not defined by and cannot
       be constrained through legislative enactment. Because article VI, section 9, of the
       Illinois Constitution (Ill. Const. 1970, art. VI, § 9), grants circuit courts “original
       jurisdiction of all justiciable matters except when the Supreme Court has original
       and exclusive jurisdiction,” and because the claims raised by McCormick’s
       complaint presented a justiciable matter, the appellate court concluded that the
       circuit court had subject matter jurisdiction to consider those claims, regardless of
       whether the criteria set forth in the UCCJEA were satisfied. The appellate court
       therefore vacated the circuit court’s judgment declaring its February, 2010, order
       void and dismissing McCormick’s complaint with prejudice. 2014 IL App (4th)
140208. The matter now comes before us for review following our decision to
       allow a petition for leave to appeal filed by Robertson pursuant to Supreme Court
       Rule 315(a) (Ill. S. Ct. R. 315(a) (eff. July 1, 2013)).
                                                 -5-
¶ 17                                        ANALYSIS

¶ 18       Whether a circuit court has subject matter jurisdiction to entertain a claim
       presents a question of law which we review de novo. Crossroads Ford Truck Sales,
       Inc. v. Sterling Truck Corp., 2011 IL 111611, ¶ 26.

¶ 19       The concept of subject matter jurisdiction, as it has existed since promulgation
       of the Judicial Article of 1964, was set forth by our court in Belleville Toyota, Inc.
       v. Toyota Motor Sales, U.S.A., Inc., 199 Ill. 2d 325 (2002). As we explained in that
       case, and as the appellate court correctly recognized here, “ ‘subject matter
       jurisdiction’ refers to the power of a court to hear and determine cases of the
       general class to which the proceeding in question belongs.” With the exception of
       the circuit court’s power to review administrative action, which is conferred by
       statute, a circuit court’s subject matter jurisdiction is conferred entirely by our state
       constitution. Id. at 334.

¶ 20       Under section 9 of article VI of the Illinois Constitution, the jurisdiction of
       circuit courts extends to all “justiciable matters except when the Supreme Court has
       original and exclusive jurisdiction relating to redistricting of the General Assembly
       and to the ability of the Governor to serve or resume office.” Ill. Const. 1970, art.
       VI, § 9. So long as a matter brought before the circuit court is justiciable and does
       not fall within the original and exclusive jurisdiction of our court, the circuit court
       has subject matter jurisdiction to consider it. See In re M.W., 232 Ill. 2d 408, 424
       (2009).

¶ 21       The Illinois Constitution does not define the term “justiciable matters.”
       Whether a justiciable matter is presented must be determined by the courts on a
       case-by-case basis. Ferguson v. Patton, 2013 IL 112488, ¶ 22. The courts have held
       that the overarching purpose of the justiciability requirement is to reserve the
       exercise of judicial authority for situations where an actual controversy exists. Id.
       ¶ 23. Consistent with this view, a matter is considered justiciable when it presents
       “a controversy appropriate for review by the court, in that it is definite and
       concrete, as opposed to hypothetical or moot, touching upon the legal relations of
       parties having adverse legal interests.” Belleville Toyota, 199 Ill. 2d at 335.
       “Actual” in this context:

           “ ‘does not mean that a wrong must have been committed and injury inflicted.
           Rather, it requires a showing that the underlying facts and issues of the case are
           not moot or premature, so as to require the court to pass judgment on mere
                                                 -6-
          abstract propositions of law, render an advisory opinion, or give legal advice as
          to future events. [Citations.] The case must, therefore, present a concrete
          dispute admitting of an immediate and definitive determination of the parties’
          rights, the resolution of which will aid in the termination of the controversy or
          some part thereof. [Citations.]’ (Internal quotation marks omitted.)” Ferguson
          v. Patton, 2013 IL 112488, ¶ 23 (quoting National Marine, Inc. v. Illinois
          Environmental Protection Agency, 159 Ill. 2d 381, 390 (1994)).

¶ 22       Compliance with statutory prerequisites involves an altogether different set of
       values. Adherence to statutory requirements is vital to the rule of law, and it is
       beyond doubt that actions taken by judges in contravention of such requirements
       are subject to challenge when raised in an appropriate way at an appropriate time.
       As former Chief Justice Miller aptly stated, “the constitutional source of a circuit
       court’s jurisdiction does not carry with it a license to disregard the language of a
       statute.” In re M.M., 156 Ill. 2d 53, 75 (1993) (Miller, C.J., concurring, joined by
       Bilandic, J.). Except when the proceeding is one for administrative review and
       involves the exercise of special statutory jurisdiction (see, e.g., People ex rel.
       Madigan v. Illinois Commerce Comm’n, 2014 IL 116642, ¶¶ 9-10), however, the
       fact that the litigants or the court may have deviated from requirements established
       by the legislature does not operate to divest the court of jurisdiction. See Belleville
       Toyota, 199 Ill. 2d at 340-41; In re Luis R., 239 Ill. 2d 295, 300-02 (2010).

¶ 23       Similarly, while the General Assembly may create new justiciable matters
       through legislation that create rights or duties that have no counterpart in common
       law or at equity, our court has made clear that the establishment of a new justiciable
       matter neither extends nor constrains the court’s jurisdiction. It could not, for
       except in the area of administrative review, the jurisdiction of the circuit court
       flows from the constitution. People ex rel. Graf v. Village of Lake Bluff, 206 Ill. 2d
541, 553 (2003). So long as a claim meets the requirements for justiciability, it will
       be sufficient to invoke the court’s subject matter jurisdiction, even if the claim is
       defectively stated. Belleville Toyota, 199 Ill. 2d at 340. The only consideration is
       whether it falls within the general class of cases that the court has the inherent
       power to hear and determine. If it does, then subject matter jurisdiction is present.
       In re Luis R., 239 Ill. 2d at 301; In re M.W., 232 Ill. 2d at 425-26.

¶ 24       The jurisdictional challenge raised by Robertson in this case is premised on
       section 201 of the UCCJEA. That statute provides:


                                                -7-
              “(a) Except as otherwise provided in Section 204, a court of this State has
          jurisdiction to make an initial child-custody determination only if:

                  (1) this State is the home state of the child on the date of the
              commencement of the proceeding, or was the home state of the child within
              six months before the commencement of the proceeding and the child is
              absent from this State but a parent or person acting as a parent continues to
              live in this State;

                  (2) a court of another state does not have jurisdiction under paragraph
              (1), or a court of the home state of the child has declined to exercise
              jurisdiction on the ground that this State is the more appropriate forum
              under Section 207 or 208, and:

                      (A) the child and the child’s parents, or the child and at least one
                  parent or a person acting as a parent, have a significant connection with
                  this State other than mere physical presence; and

                      (B) substantial evidence is available in this State concerning the
                  child’s care, protection, training, and personal relationships;

                  (3) all courts having jurisdiction under paragraph (1) or (2) have
              declined to exercise jurisdiction on the ground that a court of this State is
              the more appropriate forum to determine the custody of the child under
              Section 207 or 208; or

                 (4) no court of any other state would have jurisdiction under the criteria
              specified in paragraph (1), (2), or (3).

              (b) Subsection (a) is the exclusive jurisdictional basis for making a
          child-custody determination by a court of this State.

              (c) Physical presence of, or personal jurisdiction over, a party or a child is
          not necessary or sufficient to make a child-custody determination.” 750 ILCS
          36/201 (West 2010).

¶ 25       As a preliminary matter, we note that this statute, by its terms, applies only to
       proceedings involving the initial determination of child custody. Although child
       custody was certainly an important component of the proceeding brought by
       McCormick in the circuit court of Champaign County, equally important was

                                               -8-
       McCormick’s desire to obtain legal confirmation that he was L.M.’s father
       pursuant to the Parentage Act. Champaign County was unquestionably an
       appropriate forum for that determination. No possible basis exists for challenging
       the authority of the circuit court of Champaign County to rule on that aspect of the
       case. To the extent that the court’s subsequent order invalidated its initial parentage
       determination and dismissed McCormick’s parentage claim, it was clearly
       erroneous, and the appellate court properly set it aside.

¶ 26       The appellate court also acted properly when it set aside the circuit court’s
       judgment invalidating, on voidness grounds, its prior ruling regarding child custody
       and incorporating the parties’ joint parenting agreement. The circuit court’s
       conclusion that the earlier order was void was based exclusively on its conclusion
       that McCormick’s claim did not meet the requirements specified by section 201 of
       the UCCJEA (750 ILCS 36/201 (West 2010)). The appellate court did not dispute
       that McCormick’s claim failed to meet the statutory criteria with respect to initial
       child-custody determinations. As it properly recognized, however, the circuit
       court’s decision to proceed notwithstanding those deficiencies may have been
       error, but it was not beyond the circuit court’s jurisdiction.

¶ 27       To be sure, section 201 does speaks in terms of “jurisdiction” when describing
       the conditions which must be met before an Illinois court will consider and decide
       the question of initial child custody. As used in the statute, however, “jurisdiction”
       must be understood as simply a procedural limit on when the court may hear initial
       custody matters, not a precondition to the exercise of the court’s inherent authority.
       It could not be more, for as we have held, that authority emanates solely from
       article VI, section 9, of our constitution (Ill. Const. 1970, art. VI, § 9). See In re
       Luis R., 239 Ill. 2d at 304; Siegel v. Siegel, 84 Ill. 2d 212, 221 (1981).

¶ 28       The determination of who should have custody of L.M. clearly presented a
       justiciable matter. It therefore fell within the subject matter jurisdiction of the
       circuit court of Champaign County. Once a court has subject matter jurisdiction
       over a matter, its judgment will not be rendered void nor will it lose jurisdiction
       merely because of an error or impropriety in its determination of the facts or
       application of the law. In re Marriage of Mitchell, 181 Ill. 2d 169, 174 (1998);
       McCarthy v. Pointer, 2013 IL App (1st) 121688, ¶ 13. Accordingly, regardless of
       whether the circuit court should have proceeded to consider the custody issue on
       the merits in this case, it had subject matter jurisdiction to entertain McCormick’s
       complaint and to enter its February 8, 2010, “judgment of parentage, custody [and]
                                                -9-
       related matters.” The circuit court therefore erred in vacating that order as void for
       lack of subject matter jurisdiction four years later and retroactively dismissing
       McCormick’s complaint with prejudice.



¶ 29                                     CONCLUSION

¶ 30      For the foregoing reasons, we agree with the appellate court that the circuit
       court erred when it vacated its February 8, 2010, order on the grounds that it was
       void and dismissed McCormick’s January 15, 2010, complaint with prejudice. The
       judgment of the appellate court is therefore affirmed.



¶ 31      Affirmed.




                                               - 10 -